 1

 2

 3
                            UNITED STATES DISTRICT COURT
 4                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 5

 6      JENNIFER SANCHEZ,

                              Plaintiff,
 7
             v.
 8                                                     C17-1353 TSZ
        ELAINE DUKE, Secretary, United
 9                                                     MINUTE ORDER
        States Department of Homeland
        Security, Immigration and Customs
10
        Enforcement,
11                            Defendant.
12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:

14         (1)    The parties’ third stipulated motion for extension, docket no. 21, is
   GRANTED as follows. The deadline for filing any motions related to discovery is
15 EXTENDED from October 4, 2018, to October 18, 2018. All other dates and deadlines
   set forth in the Minute Order entered December 18, 2017, docket no. 8, including the date
16 by which all discovery shall be completed, i.e., November 12, 2018, shall remain in full
   force and effect.
17
            (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
            Dated this 11th day of October, 2018.
19

20                                                   William M. McCool
                                                     Clerk
21
                                                     s/Karen Dews
22                                                   Deputy Clerk

23

     MINUTE ORDER - 1
